Citation Nr: 0305949	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-06 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) educational assistance 
benefits under Chapter 30, Title 38, United States Code, in 
the calculated amount of $3,494.20.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1989 to December 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 administrative decision of the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, VA Regional Office (RO), which denied 
waiver of recovery of overpayment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, in 
the calculated amount of $3,494.20.  The veteran has reported 
that, in September 2002, he authorized payment through his 
credit card of the assessed overpayment in order to protect 
his credit rating.  Regardless, consistent with Franklin v. 
Brown, 5 Vet. App. 190 (1993), the Board will consider waiver 
of the entire overpayment in the calculated amount of 
$3,494.20.

At his hearing before the undersigned Veterans Law Judge, the 
veteran indicated that he wished to file additional claims 
related to his already service-connected disability, to 
include entitlement to an increased rating for retinitis 
pigmentosa, entitlement to additional compensation under 
38 U.S.C.A. § 1114(l), and consideration of 38 C.F.R. 
§ 3.321(b)(1).  Those issues are not on appeal but are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was awarded educational assistance benefits 
under Chapter 31, Title 38, United States Code in August 
2000.

2.  In January 2001, the veteran requested that he receive 
educational assistance benefits under Chapter 31, Title 38, 
United States Code, effective from June 2000.

3.  In January 2001, the veteran's Chapter 30 award was 
stopped effective in January 2001.  

4.  In March 2001, the veteran's Chapter 30 award was 
terminated effective July 2000; an overpayment of $3,494.20 
ensued.

5.  In March 2001, the veteran was informed that he had been 
changed to the Chapter 31 program retroactively, that this 
change would cause an overpayment which would be collected 
from his Chapter 31 benefits.  He was informed that he was to 
ignore any debt collection letters concerning the debt.  

6.  In April and May 2001, the veteran received lump sum 
payments totaling $3,494.20; he was initially told by his VA 
counselor this was the money VA owed him after the conversion 
to Chapter 31 benefits.  As such, the VA, and not the 
veteran, was at fault in the creation of the debt.

7.  The veteran was subsequently informed by VA personnel 
that the money represented an overpayment.  

8.  Recovery of the indebtedness in the amount of $3,494.20 
would subject the veteran to undue economic hardship.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $3,494.20 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5107), which applies to all pending 
claims for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits under the 
laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of title 38 of the Code 
of Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA." 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Pursuant to 
his request, the veteran also was scheduled for a personal 
hearing at the BVA before a member of the Board, and that 
hearing was held in December 2002.  The veteran presented 
testimony, along with a detailed written argument along with 
evidence at that time.  As such, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  All relevant facts have been properly 
developed, and all evidence necessary for equitable 
resolution of the appeal has been obtained.

The veteran has questioned the validity of the indebtedness 
now at issue; in effect, he contends that he attempted to 
inform VA of the possibility that he received an overpayment 
and that he was informed initially that the money was not an 
overpayment.  He urges this administrative error thereafter 
constituted fault on the part of VA over which he had no 
control under the circumstances.  Further, he urges that his 
living expenses very nearly or in fact exceed his income at 
present, and that now that he is trying to get back on his 
feet after personal problems, it would be a financial 
disaster if he had to use what little income he does have to 
recoup the debt.  The Board agrees, and, for the reasons that 
follow, will waive the recovery of the overpayment.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  See 38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the committee 
has resolved this question in favor of the veteran, finding, 
in essence, that his actions did not represent the 
intentional behavior to obtain Government benefits to which 
he was not entitled, which is necessary for a finding of 
fraud, misrepresentation or bad faith.  The Board agrees with 
that preliminary finding.  Therefore, there is no statutory 
bar to waiver of recovery of the overpayment.

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side. The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The veteran was awarded Chapter 30 education benefits at the 
full time rate from July 10, 2000, through December 15, 2000, 
then for the period from December 16, 2000, through May 11, 
200.  In January 2001, he elected to receive Chapter 31 
benefits retroactive to July 10, 2000.  That month, the 
chapter 30 award was stopped effective January 10, 2001.  In 
March 2001, the Chapter 30 award was terminated effective 
July 10, 2000.  In March 2001, he was informed that the 
retroactive change caused an overpayment of $3,494.20 which 
would be collected from his Chapter 31 payments.  He was told 
to ignore notices from the VA debt collection department to 
collect the debt.  

The veteran reported that he thereafter received two deposits 
from VA, one in April 2001 and one in May 2001.  He was 
informed by his VA rehabilitation counselor initially that 
this was money owed to him after the conversion of Chapter 30 
to Chapter 31 benefits.  However, after the second deposit, 
he was told that this might be an accounting or 
administrative error and that it could be an overpayment.  
Thereafter, it was learned that the money was an overpayment 
that resulted from an administrative error.      

The veteran has submitted information regarding his monthly 
income.  It is also noted that the veteran is blind and that 
he has service connection for retinitis pigmentosa, rated at 
70 percent, and that he is considered unemployable due to 
service-connected disability.  The veteran's most recent 
financial status report, dated in October 2001, reflects that 
his living expenses are virtually equal to his income and 
that he is trying to repay debt and be financially 
responsible.  

Given this, the Board finds that the evidence is in equipoise 
as to whether recovery of the overpayment at issue would 
deprive the veteran of life's basic necessities.  This issue 
must thus be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107.  It follows that collection of the 
indebtedness would subject him to undue economic hardship.

Thus, it appears that collection of the indebtedness would 
defeat the purpose for which the compensation program is 
intended.  Under the circumstances, it does not appear that 
failure to collect the overpayment at issue would result in 
the veteran's unjust enrichment.  

The Board finds that the evidence is evenly balanced and that 
the doctrine of resolving doubt in the veteran's favor is for 
application.  The recovery of the overpayment of $3,494.20 is 
waived.


ORDER

Waiver of recovery of the overpayment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, in the calculated amount of $3,494.20, is granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

